The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification, filed on 17 July 2022 has been reviewed, found acceptable and has replaced the original specification
The disclosure is objected to because of the following informalities found in the substitute specification: Page 6, in paragraph [0024], 4th line therein, note that --of FIG. 8-- should be inserted after “802” for an appropriate characterization consistent with the labeling in that drawing. Page 7, in paragraph [0025], 8th line therein, note that the term “copy” should be rewritten as --image-- for an appropriate characterization consistent with like changes made elsewhere in the specification.  Appropriate correction is required.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 8, line 1 and in claim 9, line 3, note that --the-- should be inserted after “wherein” (i.e. in claim 8) and inserted after “with” (i.e. in claim 9), respectively at these instances for idiomatic clarity.
In claim 10, line 10, it is noted that --and-- should be inserted prior to the recitation of “the hollow waveguide” for an appropriate characterization (e.g. see the amended wording in claim 1, line 11).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9; 10-12, 14-16; 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Graauw et al in view of Brist et al (of record). 
The de Graauw et al reference (e.g. FIG. 1A) exemplarily discloses a microwave device, comprising a waveguide part (i.e. waveguide structure 110) having waveguides (i.e. not labeled, but are clearly present in FIG. 1A) formed therein, which necessarily have metallized walls, and the waveguides are configured to be disposed or placed over a semiconductor package (i.e. 120) disposed on a printed circuit board (i.e. 108), and where a launcher (i.e. not labeled, but are clearly present in FIG. 1) is provided in the package (120). As evident from FIG. 1A, a mechanical support (i.e. 106) is used to attach the waveguide structure (110) to the board (108), such that the waveguide structure (110) does not directly contact the board (108). However, the de Graauw et al reference does not disclose the particular configuration of the waveguide part, as specified by the claims.
Brist et al (e.g. FIG. 6) exemplarily discloses a waveguide formed by a process (i.e. 600), comprising: forming a first cavity (i.e. imprinted sub-part 610) in a first substrate (i.e. top portion including a copper foil (602) on a prepreg layer (604) in FIG. 6); forming a second cavity (i.e. imprinted sub-part 612) in a second substrate (i.e. bottom portion including a copper foil (606) on a prepreg (608) in FIG. 6); affixing the first substrate to the second substrate through a processed adhesive layer (i.e. 616), such that the first and second cavities align with each other in an mirror image arrangement, where the aligned cavities form sidewalls that are coated by conductive material (i.e. copper) to form a waveguide, as described with respect to related FIG. 3.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have realized the generic waveguide part (110) in de Graauw et al by any type of equivalent waveguide, such as the waveguide formed by the process in Brist et al. Such a modification would have been considered an obvious substitution of a specific waveguide in place of a generic waveguide, which would have performed the equivalent function, especially since the generic nature of the waveguide part (110) in de Graauw et al would have suggested any equivalent waveguide part, such as the waveguide formed by the process in Brist et al, would have been usable, thereby suggesting the obviousness of such a modification.
Regarding claims 3, 12, 19, note that as an obvious consequence of the modification, the resultant combination necessarily provides for the waveguide part being coupled to the launcher of the package (120) at one end thereof and being coupled to an antenna (i.e. waveguide antenna array 160) at the other end thereof, consistent with the teaching in de Graauw et al. Regarding claim 4, note that as an obvious consequence of the modification, the resultant combination necessarily yields the first and second cavities as mirror images, consistent with the teaching in Brist et al. Regarding claim 5, note that as an obvious consequence of the modification, the resultant combination necessarily provides an interface material (i.e. air) between the waveguide part and the semiconductor package, consistent with the teaching in de Graauw et al. Regarding claims 6, 14, 20, note that as an obvious consequence of the modification, the resultant combination necessarily provides for a multi-layer printed circuit board configuration having a conductive layer (i.e. copper foil) formed on top and bottom surfaces, consistent with the teaching in Brist et al. Regarding claims 7, 15, note that it would have been further obvious to have added conductive vias through the resultant multi-layer printed circuit board, consistent with the teaching in the FIG. 9 embodiment of Brist et al. Regarding claims 9, 16, note that as an obvious consequence of the modification, the resultant combination necessarily provides for the cavity having height and width dimensions, consistent with the teaching in Brist et al and that such waveguides would function with radar applications, consistent with the teaching in de Graauw et al (e.g. see paragraph [0024] in de Graauw et al).
Claims 8; 13 are rejected under 35 U.S.C. 103 as being unpatentable over the above rejection as applied to claims 1, 10, respectively above, and further in view of Chang et al (of record). 
Note that the resultant combination of references, as set forth in the preceding rejection discloses the claimed invention except for the first and second substrates being affixed by a conductive material.
Chang et al (i.e. FIG. 8) exemplarily discloses a waveguide formed from two mirror image pieces that are bonded by an adhesive (i.e. 130), where the adhesive (130) is described as being conductive (e.g. see paragraph [0028]).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have further modified the resultant combination to have used an adhesive, to join the substrates, that has conductive properties, such as exemplarily taught by Chang et al. Such a modification would have been considered an obvious substitution of art recognized adhesives, especially since the generic nature of the adhesive in the resultant combination would have suggested that any equivalent type of adhesive (i.e. conductive adhesive as taught by Chang et al) would have been usable, thereby suggesting the obviousness of such a further modification.
Applicant’s arguments with respect to claims 1-9; 10-16; 17-20 have been considered but are moot in view of the new grounds of rejection.
In particular, the de Graauw et al reference has been applied to address the newly added limitations of a packaged semiconductor affixed on a printed circuit board and of the waveguide substrate not contacting the printed circuit board, where such newly added limitations have not been previously considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee